Title: Philip P. Barbour to James Madison, 28 March 1826
From: Barbour, Philip P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Frescati.
                                
                                March 28th. –26.
                            
                        
                        Upon my return home, I looked into the question which you mentioned yesterday, and I find two cases in
                            Cranch’s reports, distinctly asserting the principle, that a trustee who is a citizen of a different state, may sue in the
                            Circuit Federal Court, for the benefit of a Cestui qui trust, who is a citizen of the same state with the deft. The cases
                            take a distinction, between the case of a trustee, of whom they say "That he is a real person, capable of being a citizen
                            or alien, having the whole legal estate in himself, & competent to sue in his own right, and that therefore where
                            he is a citizen of the same state with deft. he cannot sue in the Federal court, on the ground that the cestui que trust
                            is a citizen of another state" and the case of a merely nominal plaintiff, who can sue tho’ he
                            be a citizen of the same state with deft. if the persons really, & beneficially interested be not. An example of
                            this kind is given in 5th. Cranch, in the case of the Stafford justices vs Strode; the ptiffs. were the magistrates of
                            Stafford County, in Virginia to whom the deft as executor executed a bond for the faithful discharge of his executorial
                            duties. The suit was brought in the Federal Court of Virginia in the names of the Justices citizens of Virginia against
                            the deft. also a citizen. Here the Jurisdiction was sustained on the ground, that tho’ the nominal ptiffs were citizens,
                            yet the real persons (the creditors) for whose benefit the suit was brought, were aliens. In this case the ptiffs were
                            wholly nominal—In the case of trustee, the legal title is in him, tho’ equity holds him responsible to the cestui qui
                            trust. Your’s resp’ly
                        
                            
                                P. P. Barbour
                            
                        
                    